Order entered September 10, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                                 No. 05-21-00307-CV

                     THIEN AN VO, Appellant
                              V.
          HARRIS COUNTY COMMISSIONERS COURT, Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-72816

                                      ORDER

      Although ordered to file by August 31, 2021 a supplemental reporter’s

record of the proceeding held May 10, 2021, court reporter Darlene Stein has failed

to do so. Accordingly, we again ORDER Ms. Stein to file the supplemental

record. Should a record of the May 10th proceeding not exist, Ms. Stein shall state

so in writing. The supplemental record or written verification shall be filed no

later than September 27, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Stein

and the parties.

                                            /s/    KEN MOLBERG
                                                   JUSTICE